Citation Nr: 1029410	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for traumatic arthritis of the right knee.

2. Entitlement to service connection for traumatic arthritis of 
the right knee.

3.  Whether new and material evidence has been received to reopen 
service connection for traumatic arthritis of the left knee.

4.  Entitlement to service connection for traumatic arthritis of 
the left knee.

5.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954 
and from September 1954 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Columbia RO apparently reopened the Veteran's claims for 
entitlement to service connection for a left and right knee 
traumatic arthritis and denied the claims.  Regardless of the 
RO's determination, the Board must first determine if the claim 
was properly reopened, and only thereafter review the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the pendency of this appeal, the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) was granted by the RO in a March 2010 decision.  
Therefore, this issue is no longer before the Board.

The issues of entitlement service connection for right and left 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The initial claim for service connection for a right knee 
disability was denied in an unappealed October 2007 rating 
decision.

2.  The evidence received since the October 2007 decision is not 
cumulative or redundant of evidence previously of record, relates 
to a necessary element of service connection that was previously 
lacking, and raises a reasonable possibility of substantiating 
the claim.

3.  The initial claim for service connection for a left knee 
disability was denied in an unappealed October 2007 rating 
decision.

4.  The evidence received since the October 2007 decision is not 
cumulative or redundant of evidence previously of record, relates 
to a necessary element of service connection that was previously 
lacking, and raises a reasonable possibility of substantiating 
the claim.

5.  The Veteran has Level I hearing loss in both ears.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for a left knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
September 2008.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

Because the Board finds that new and material evidence has been 
submitted to reopen the claims for service connection for a right 
and left knee disability, the Veteran requires no further 
assistance to substantiate these aspects of his claims.

Regarding his request for a compensable rating for a bilateral 
hearing loss, the record reflects that Veteran is aware of the 
information and evidence necessary to substantiate his claims and 
has been provided opportunities to submit such evidence.  A 
review of the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate the claims herein decided and notes that the Veteran 
was provided with VA medical examinations in May 2007.  As a 
result of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

New and material evidence - Law and Regulations

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's application was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with evidence 
previously included in the record, "relates to an unestablished 
fact necessary to substantiate the claim." Such evidence must 
also "raise a reasonable possibility of substantiating the 
claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Factual Background and Analysis

The Veteran's initial claim for service connection for a right 
and left knee disability was denied in an October 2007 rating 
decision on the basis that, the Veteran's knee disabilities 
neither occurred in nor were caused by service.  The Veteran was 
notified of this decision in November 2007 but did not respond 
within the following year.

The Board therefore finds that the October 2007 rating decision 
to be final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been received 
by the RO in support of the Veteran's claim since the issuance of 
the denial in October 2007.

In this regard, the Board notes that the Veteran has submitted a 
statement explaining that standing, stooping, and bending on 
cement floors every day for twenty-one years during his military 
service caused his bilateral knee problems.  As the newly 
received statement by the Veteran serves to establish a possible 
causal link between the claimed bilateral knee disability and the 
Veteran's service, it presents a reasonable possibility of 
substantiating the current claim and are "material" under 38 
C.F.R. § 3.156.

Accordingly, the claims for service connection for right and left 
knee disabilities are reopened. 

Bilateral Hearing Loss - Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings 
are, however, appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

Factual Background and Analysis

Pursuant to the September 2008 claim, the Veteran was afforded a 
VA examination in September 2009.  



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
30
30
45
60
41.25
LEFT
30
25
25
45
60
38.75

Speech audiometry testing revealed speech recognition ability of 
96 percent in the right ear and 92 percent in left ear.  The 
examiner diagnosed the Veteran with mild to moderately severe 
bilateral sensorineural hearing loss.  

The Board observes that the degree of hearing loss objectively 
shown by this examination is minimal and equates to Level I 
hearing in both ears and a 
noncompensable evaluation, under Tables VI and VII.  The Board 
also notes that there is no indication of either of the 
"exceptional patterns" of hearing loss addressed by 38 C.F.R. § 
4.86.  

The Board acknowledges that Veteran's statement that he was told 
by the examiner that his hearing had deteriorated.  While there 
may have been some slight reduction in the Veteran's hearing 
ability, it was not shown to be to such an extent as to meet the 
criteria for the next higher rating.  The Board has examined all 
the evidence of record and is unable to find evidence to 
substantiate his claim.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's bilateral hearing loss disability is 
rated under a diagnostic code that evaluates hearing impairment.  
This Diagnostic Code essentially takes into account the Veteran's 
hearing loss complaints reported in the record.  As such, the 
schedule is adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's level 
of disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that the 
Veteran's claim for TDIU has been granted, and there has been no 
evidence of frequent hospitalizations due to his hearing loss 
disability.  

In making its determination in this case, the Board is cognizant 
of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In that decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the provisions of 38 C.F.R. § 3.321(b)(1) did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Id. at 455.  
The Board notes that the September 2009 VA examination report 
contains little information regarding the functional effects of 
hearing loss; however, the examiner stated that the Veteran's 
hearing loss did not have an effect on his occupation as he was 
retired.  In summary, the Board does not find that there is 
evidence showing that this is the type of exceptional case for 
which referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted, as the functional 
effects of bilateral hearing loss have been, at most, very 
minimal.  See Thun, 22 Vet. App. 111 (2008).

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, but 
has found none.  In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

In summary, the evidence of record does not support a compensable 
evaluation for bilateral hearing loss, and the Veteran's claim 
for that benefit must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted for the claim for 
service connection for a right knee disability, the claim is 
reopened.  To this extent the appeal is allowed.

New and material evidence having been submitted for the claim for 
service connection for a left knee disability, the claim is 
reopened.  To this extent the appeal is allowed.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  The Board 
acknowledges that the Veteran received a VA examination for his 
right and left knee disabilities in May 2007; however, the 
examiner did not provide an opinion as to whether these current 
disabilities were related to his military service.  Therefore, an 
examination is needed to determine the whether his right and left 
knee disabilities are related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right and left knee 
disabilities.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each of the claimed knee disorders.  If the 
Veteran is not found to have a knee 
disability, the examiner should so state.  
If a knee disorder is diagnosed for either 
knee, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
knee disorder is related to the Veteran's 
periods of active service.  A complete 
rationale should be given for all opinions.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


